[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Michael Patenaude is reinstated to the Connecticut bar effective immediately subject to the following conditions: (1) that he pay restitution of the remaining $48,000 of the $264,000 restitution amount ordered by the United States District Court on June 14, 1994 prior to April 9, 2001; and (2) Attorney David A. Greenberg is appointed to supervise Attorney Patenaude's legal work and Attorney Greenberg is to file a report with Daniel B. Horwich, Statewide Bar Counsel, during the months of October, 1999, April, 2000, October, 2000 and March, 2001.
By the Court,
John J. Langenbach, J. Samuel Teller, J. Douglas S. Lavine, J.